  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


LARRY AYERS WILKE,                    )
                                      )
        Plaintiff,                    )
                                      )           CIVIL ACTION NO.
        v.                            )             2:19cv631-MHT
                                      )                  (WO)
HALEY HELENA ROBINSON,                )
                                      )
        Defendant.                    )


                                  OPINION

       In this lawsuit, plaintiff asserts state-law claims

of libel, slander, and infliction of emotional distress

against the defendant.            This lawsuit is now before the

court        on    the   recommendation     of     the     United    States

Magistrate Judge (doc. no. 15) that plaintiff’s case be

dismissed for lack of subject-matter jurisdiction, and

that    all       pending   motions   be    denied    as    moot.         Also

before       the    court   are   plaintiff’s       objections       to    the

recommendation (doc. no. 18).               After an independent and

de novo review of the record, the court concludes that

plaintiff’s         objections    should     be    overruled        and   the
magistrate judge’s recommendation adopted.

    An appropriate judgment will be entered.

    DONE, this the 26th day of December, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
